COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       In re Brandon Paree Christopher

Appellate case number:     01-20-00170-CV

Trial court case number: 200618875

Trial court:               309th District Court of Harris County

         This Court issued an order on February 25, 2020 striking relator’s brief. We withdraw the
order.

         It is so ORDERED.

Judge’s signature: ___________/s/ Russell Lloyd__________________
                             Acting individually


Date: March 24, 2020